Citation Nr: 0604927	
Decision Date: 02/21/06    Archive Date: 02/28/06	

DOCKET NO.  00-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.    

2.  Entitlement to an increased (compensable) evaluation for 
Peyronie's disease.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from October 1987 to 
September 1989.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In April 2001, the 
Board found the veteran had not submitted new and material 
evidence sufficient to reopen claims for service connection 
for a low back disorder and for disorders of both knees.  
However, the Board found that new and material evidence had 
been submitted to reopen a claim for service connection for 
an acquired psychiatric disorder, and that issue as well as 
the veteran's claim for an increased evaluation for 
Peyronie's disease were remanded for additional evidentiary 
development.  At that time, the Board acknowledged that the 
veteran was then incarcerated, but the Board requested the RO 
to discover whether the veteran could nonetheless be examined 
at VA facilities or, alternatively, whether VA physicians 
could examine the veteran in prison.  Evidence on file 
indicates that prison authorities would not allow the veteran 
to be examined at VA facilities, and no VA physicians were 
available to conduct examinations at the veteran's Federal 
prison facility.  Thereafter, the RO in Pittsburgh issued a 
supplemental statement of the case, denying both issues.  

For the correction of a procedural defect in accordance with 
38 C.F.R. § 19.9(a) (2005), this case must be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


REMAND

The RO in Pittsburgh posted its most recent supplemental 
statement of the case (SSOC) to the veteran at what appears 
to be the correct address of his prison facility in Bradford, 
Pennsylvania, and using the veteran's correct name 
(apparently during the lengthy pendency of this appeal, the 
veteran has affected a change of name from a single last name 
to a dual, hyphenated last name).  

The copy of the supplemental statement of the case mailed to 
the veteran at his prison facility was returned with a 
standard form from that prison facility indicating that they 
could not identify the name and number of the veteran.  It is 
apparent that the address of the prison facility was correct 
as was the veteran's name, but it is also apparent that the 
veteran's prison number was entirely incorrect in the initial 
mailing.  Handwritten changes to this document appear to have 
been made after the form was returned as undeliverable.  

The Board must assume that this August 2005 SSOC was returned 
by prison authorities because the incorrect prison number was 
typed in the address.  The veteran is entitled to receive a 
copy of this SSOC, and is entitled to respond thereto prior 
to any final appellate review by the Board.  38 C.F.R. 
§§ 19.29, 19.31 (2005).  

For this reason, the appeal must be REMANDED for the 
following action:

The RO should again forward a copy of the 
August 2005 supplemental statement of the 
case to the veteran at his correct 
address at the Federal Correctional 
Institute in Bradford, Pennsylvania, 
using the veteran's correct institutional 
number.  He must be offered the 
opportunity to respond thereto.  After 
completion of the above development, the 
case should be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

